UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 26, 2013 Yew Bio-Pharm Group, Inc. (Exact name of registrant as specified in its charter) Nevada 000-54701 26-1579105 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 294 Powerbilt Avenue, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (702) 487-6727 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On June 26, 2013, Yew Bio-Pharm Group, Inc. (the “Company”) held its annual meeting of stockholders (the “Annual Meeting”). As of the record date of April 29, 2013, there were a total of 50,000,00 shares of common stock issued and outstanding and entitled to vote at the Annual Meeting. At the Annual Meeting, 30,939,184 shares of common stock were present in person or by proxy, representing a quorum. At the Annual Meeting, the Company’s stockholders: (i) elected each of the three persons listed below under “Election of Directors” to serve as a director of the Company until the next annual meeting of stockholders; and (ii) ratified the appointment of MaloneBailey LLP, as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013. The results of the voting at the Annual Meeting on each such matter are set forth below. 1. Election of Directors: Name For Withheld Broker Non- Votes Zhiguo Wang 0 0 Guifang Qi 0 0 Xingming Han 0 0 2. Ratification of the appointment of MaloneBailey LLP, as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013: Votes For Votes Against 0 Abstentions 0 Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. June 28, 2013 YEW BIO-PHARM GROUP, INC By: /s/ Zhiguo Wang Zhiguo Wang President
